PER CURIAM.
Minnesota inmate Michael Williams appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action against various prison officials and employees and medical personnel. After carefully reviewing the record, we conclude that summary judgment — as well as the rulings related to Williams’s motions for appointed counsel, and his attempt to file a belated amended complaint — were proper, and that an extended opinion is not warranted. See 8th R. 47B.
A true copy.

. The Honorable Michael J. Davis, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.